                                                Case 4:20-cv-05640-YGR Document 115 Filed 10/06/20 Page 1 of 2


  UNITED STATES DISTRICT COURT                                                                                TRANSCRIPT ORDER                                                                     COURT USE ONLY
 NORTHERN DISTRICT O F CALIFORNIA                                                                 Please use one form per court reporter.                                                             DUE DATE:
                 CAND435                                                                            a/A counselplease use Form a!A24
             (CAND Rev. 08/2018)                                                                   Please read instructions on next page.

1a. CONTACT PERSON FOR THIS ORDER                                                2a. CONTACT PHONE NUMBER                                                     3. CONTACT EMAIL ADDRESS
 Chris Altamirano                                                                 (510) 921-4435                                                               chris.altamirano@morganlewis.com
1b. ATTORNEY NAME (if different)                                                 2b, ATTORNEY PHONE NUMBER                                                    3. ATTORNEY EMAIL ADDRESS
 Rishi Satia                                                                      (415) 442-1217                                                               rishi.satia@morganlewis.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                     5. CASE NAME                                                                            6. CASE NUMBER
 One Market, Spear Street Tower                                                                                 Epic Games, Inc. v. Apple Inc.                                                           20-cv-05640
 San Francisco, CA 94105
                                                --                                                            8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)--+ 0 FTR                                         OAPPEAL             □ CRIMINAL          i:J In forma pauperis (NOTE: Court order for transcripts must be attached)
 Raynee Mercado                                                                                               i:?.J NON-APPEAL    � CIVIL             CJA: Do not use this form: use Form CJA24.

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:



                                                                                                         I I I I                                                               I I                                            I
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                              b.          SELECT FORMAT(S) (NOTE: ECF access is included          C.   DELIVERY TYPE (Choose one per line)
                                                                                                      with purchase of PDF, text, paper or condensed.)
                                                                                                                                                            ORDINARY 14-Day      EXPEDITED    3-DAY     DAILY       HOURLY        REALTIME
                                                                                                                                                             (30-day) 1           (7-day)             (Ne><t day) I (2 hrs)
      DATE          JUDGE            TYPE                     PORTION
                                                 If requesting less than full hearing.
                                                                                                PDF         �/ASCII      PAPER     CONDENSED   ECF ACCESS



                                                                                                                                                                                                                     •
                     (Initials)                                                                (email)       (email)                 (email)      (web)
                                   (e.g. CMC)   specify portion (e.l(. Witness or time)

09/28/2020          YGR                Pl                                                       0             0              0        0           0           0          0          0          0         0                          0
                                                                                                0             0              0        0           0           0          0         0           0         0           0              0
                                                                                                0             0              0        0           0           0          0         0           0         0           0              0
                                                                                                0             0              0        0           0           0          0         0           0         0           0              0
                                                                                                0             0              0        0           0           0          0         0           0         0           0              0
                                                                                                0             0              0        0           0           0          0         0           0         0           0              0
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I wlll pay all charges (deposit plus additional).                                                               12. DATE
11. SIGNATURE
                 /S /   R'IS h,I Saf1a
                                                                                           G                             .
                                                                                                                                                                                   10/01/2020


        Clear Form                                                                                                                                                                            Save as new PDF
Case 4:20-cv-05640-YGR Document 115 Filed 10/06/20 Page 2 of 2
